Citation Nr: 0729847	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel











INTRODUCTION

The veteran served on active duty from November 1966 until 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

In July 2005, the veteran requested a hearing before the 
Board.  However, in a written statement dated February 2007, 
he withdrew that request.


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection 
for PTSD on the basis that no diagnosis of PTSD had been 
provided.  The veteran did not file an appeal, and that 
decision became final.

2.  Presuming its credibility, evidence received since March 
2003 relates to an unestablished fact necessary to 
substantiate the claim, namely a diagnosis of PTSD, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran did not engage in combat with the enemy 
during his service.

4.  The veteran's claimed stressors are not supported by 
corroborative evidence.



CONCLUSIONS OF LAW

1.  The March 2003 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

2.  The evidence added to the record since March 2003 is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The veteran's PTSD was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to reopen the claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In 
October 2005, the veteran was notified of the information and 
evidence necessary to substantiate the claim for service 
connection.  At this time, he was also instructed to submit 
any evidence in his possession that pertained to his claim. 
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in April 2006, without taint from 
prior adjudications.  Additionally, the supplemental 
statement of the case provided information on how initial 
disability ratings and effective dates are established.  
Thus, the veteran has not been precluded from participating 
effectively in the processing of his claim and the late 
notice did not affect the essential fairness of the decision.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  Efforts have been made to verify the 
veteran's stressors.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim and a medical opinion 
has been sought.  The duties to notify and assist have been 
met.

New and Material Evidence

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2006).

In a March 2003 decision, the RO denied service connection 
for PTSD on the basis that the evidence did not show a 
current diagnosis.  The veteran did not file a timely appeal 
and that decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  Thus, the 
veteran's service connection claim for PTSD may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A.           §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2006); Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim. In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Since the March 2003 rating decision is final, the Board must 
now determine whether new and material evidence sufficient to 
reopen the claim has been received subsequent to the March 
2003 decision.  In this case, to be new and material, the 
evidence needs to show that the veteran has a current 
diagnosis of PTSD that is related to his service.  

On review, the Board finds that the veteran has submitted new 
and material evidence.  In August 2003, the veteran provided 
a VA examination report, with a diagnosis of PTSD based on 
events in service.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, that the veteran has a current diagnosis of 
PTSD based upon Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition criteria.  See 38 C.F.R. § 3.156, 
4.125(a) (2006).  It raises a reasonable possibility of 
establishing the claim, as it relates the diagnosis to the 
veteran's service.  Id.  Therefore, presuming its 
credibility, the evidence is new and material.  Such new and 
material evidence having been received, the appeal is granted 
insofar as the previously denied claim is reopened.  

The AOJ considered the claim on a de novo basis as outlined 
in the June 2005 statement of the case and subsequent 
supplemental statements of the case in April 2006, January 
2007, and March 2007.  Therefore, there is no prejudice to 
the veteran for the Board to render a decision here.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2006).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

The veteran served as a plumber and truck driver with a non-
combat unit.  Neither his DD-214 nor his personnel files 
reference decorations that would indicate participation in 
combat.  Therefore, in order for his diagnosis of PTSD to be 
adequate for purposes of VA benefits, his stressors must be 
verified.

The veteran attributes his PTSD to two significant stressors.  
First, he witnessed a grenade attack upon a fellow soldier 
that resulted in the loss of much of the soldier's face.  He 
has been able to recount the rank and last name of the 
soldier involved in the grenade attack.  He has indicated it 
took place in February 1968, but has not provided a specific 
date.  He was able to report that the incident took place in 
Qui Nhon.  

Second, the veteran recounted an incident that occurred while 
on night guard duty in February 1968.  Upon hearing movement 
in the bushes, the veteran opened fire as he had been 
trained.  The next day, he discovered that he had killed a 
local man who served as the camp barber.  He stated that he 
was assigned to dispose of the man's body, and submitted a 
photograph of himself carrying a body bag.  

On November 7, 2003, the AOJ contacted the United States 
Armed Forces Center for Research of Unit Records (USASCRUR) 
(now the U. S. Army and Joint Services Records Research 
Center, or JSRRC) in an attempt to verify both the shooting 
incident and the grenade attack.  A September 2004 USASCRUR 
response reported that three soldiers were wounded as a 
result of an enemy attack on Qui Nhon in early February 1968, 
but no names were available.  USACRUR noted that the last 
name of the soldier wounded in the grenade attack was a 
fairly common one, and reported that numerous files document 
killed or wounded soldiers with that particular name.  It 
advised the AOJ to tell the veteran that additional 
information, such as full names, complete unit designation to 
the company level, and whether the soldier was killed or 
wounded, would be required in order to verify the stressor.  
The AOJ did so in correspondence dated October 2005 and 
August 2006, in the statement of the case dated June 2005, 
and in supplemental statements of the case dated April 2006 
and January 2007.  The veteran has not responded to those 
requests.  

USACRUR had no information on the incident involving the camp 
barber, as no official record would exist to confirm the 
killing of a local civilian.  The veteran has submitted a 
photograph of himself carrying a body bag.  Four letters from 
various individuals verified that the veteran is the soldier 
in the photograph.  Neither the veteran nor his witnesses, 
however, have identified the photograph as related to the 
veteran's claimed stressor involving the camp barber.  There 
is no other evidence submitted to corroborate that incident.  

On his June 2003 claim for service connection, the veteran 
reported that one of his stressors was the daily mortar fire 
he took while erecting a water tower in Pleiku.  In none of 
the veteran's subsequent treatment records does he mention 
this as a stressor, nor has it been cited by any clinician as 
a stressor.   The two VA examinations do not reference this 
event as a stressor.  The veteran's treatment and diagnoses 
of PTSD are predicated solely upon the two previously 
described incidents.  

While the veteran receives treatment for PTSD and receives 
treatment for the same, under the governing regulations, 
treatment for the disorder is not enough to establish VA 
benefits.  When the veteran has not engaged in combat, the 
diagnosis must be based on substantiated events.  The 
veteran's alleged stressors have not been corroborated.  
Further, any opinion linking the current PTSD to the 
veteran's service, such as that provided by his VA 
psychiatrist in August 2003, can only be considered "after-
the-fact" medical evidence, which cannot substitute for 
actual verification of stressors.  Because this veteran's 
diagnosis is based on uncorroborated events, service 
connection cannot be granted.  The preponderance of the 
evidence is against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.


ORDER

The application to reopen the service connection claim for 
PTSD is granted.

Entitlement to service connection for PTSD is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


